 


109 HR 741 RH: Occupational Safety and Health Independent Review of OSHA Citations Act of 2005
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 29 
109th CONGRESS 1st Session 
H. R. 741 
[Report No. 109–50] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Norwood (for himself, Mr. Boehner, Mr. Sam Johnson of Texas, Mr. McKeon, Mr. Ehlers, Mrs. Biggert, Mr. Keller, Mr. Wilson of South Carolina, Mr. Kline, Mr. Paul, and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
 
April 21, 2005 
Additional sponsors: Mr. Fortuño, Mrs. Drake, Mr. Pitts, Mr. Hall, Mr. Price of Georgia, Mr. Marchant, Mr. Sullivan, Mrs. Musgrave, Mr. Boustany, Mr. Barrett of South Carolina, Mr. Souder, Ms. Foxx, and Mr. Kuhl of New York 
 
 
April 21, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 to provide for judicial deference to conclusions of law determined by the Occupational Safety and Health Review Commission with respect to an order issued by the Commission. 
 
 
1.Short titleThis Act may be cited as the Occupational Safety and Health Independent Review of OSHA Citations Act of 2005. 
2.Judicial deferenceSection 11(a) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 660(a)) is amended in the sixth sentence by inserting before the period the following: , and with respect to such record, the conclusions of the Commission with respect to questions of law that are subject to agency deference under governing court precedent shall be given deference if reasonable.  
 
 
1.Short titleThis Act may be cited as the Occupational Safety and Health Independent Review of OSHA Citations Act of 2005. 
2.Independent reviewSection 11(a) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 660) is amended by adding at the end the following: The conclusions of the Commission with respect to all questions of law that are subject to agency deference under governing court precedent shall be given deference if reasonable.. 
 
 
April 21, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
